Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
15, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00502-CV

    DONALD KILPATRICK, INDIVIDUALLY AND AS ASSIGNEE OF
        CAUSES OF ACTION OF JEREMY DICKS, Appellant
                                        V.

 ERIC L. ESTES, ADRIANA POTOCZNIAK, ET AL AND DUETSCHE
BANK NATIONAL TRUST COMPANY AS TRUSTEE FOR SOUNDVIEW
  HOME LOAN TRUST 2006-OPT5 ASSET-BACKED CERTIFICATES
    SERIES 2006-OPT5, HOMEWARD RESIDENTIAL, INC F/K/A
    AMERICAN HOME MORTGAGE SERVICING, INC., Appellees

                    On Appeal from the 55th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2015-31821A

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed April 4, 2016. The clerk’s record
was filed August 23, 2016. No reporter’s record or brief have been filed.
      Appellant’s brief was originally due November 30, 2016. On March 14, 2017,
this court abated the appeal because appellant filed a suggestion of bankruptcy. On
July 19, 2018, this court reinstated the appeal and notified appellant his brief was
due on or before August 20, 2018. This court granted extensions of time to file
appellant’s brief through October 19, 2018. On November 29, 2018, this court
denied appellant’s further request to extend time and issued an order stating that
unless appellant filed a brief on or before December 4, 2018, the court would dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

      On December 4, 2018, appellant filed a further request for extension of time,
noting that he could not file his brief until the district clerk supplemented the record
with certain exhibits to a motion for new trial filed in the main cause number.1 On
December 11, 2018, this court notified appellant that the proper procedure for a party
seeking additional documents from the clerk’s record is to submit a brief with copies
of the documents in the appendix to the brief with a notation that the official
documents have been requested from the clerk.

      On December 5, 2018, appellees filed a motion to dismiss the appeal for want
of prosecution. Appellant filed no brief or other response. We grant appellee’s
motion and dismiss the appeal.



                                              PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




      1
          This appeal is from a severed, or “A” trial court cause number.

                                                 2